Citation Nr: 0515500	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a shell fragment wound of the right 
knee.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
thigh, Muscle Group XIV.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
leg, Muscle Group XI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, dated in August 2001, that denied the veteran's claims 
of entitlement to increased ratings for the service-connected 
residuals of shell fragment wounds to the right knee, left 
thigh, and left leg.  The denial of the claimed increased 
ratings was duly appealed and the case has been forwarded to 
the Board of Veterans' Appeals (Board) for appellate review.

In a rating decision dated in July 2003, the RO increased the 
rating assigned to the residuals of the veteran's right knee 
wound to a 20 percent disability rating.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal. See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's shell fragment wound of the right knee is 
currently manifested by range of motion from zero to 90 
degrees, with no ankylosis, recurrent subluxation, or lateral 
instability.

3.  Residuals of a shell fragment wound of the left thigh 
(Muscle Group XIV) are currently manifested by moderate 
disability, including complaints of pain in the left thigh 
upon standing or walking for prolonged periods of time, with 
little loss of muscle function, but pain on deep palpation, 
without muscle atrophy or reduced strength.

4.  Residuals of a shell fragment wound of the left leg 
(Muscle Group XI) are currently manifested by moderate 
disability, including complaints of pain in the left leg upon 
standing or walking for prolonged periods of time, with 
little loss of muscle function or reduced strength, but pain 
on deep palpation and slight muscle atrophy.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5258 for the veteran's right knee cartilage disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the left thigh 
(Muscle Group XIV) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.56, 
4.73, Diagnostic Code 5314 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the left leg 
(Muscle Group XI) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.56, 
4.73, Diagnostic Code 5311 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 2004 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence was to be provided by him and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

The Board notes that the RO sent a letter in June 2001 in an 
attempt to comply with the new notice requirements of the 
VCAA.  This letter was found to be inadequate by the Board in 
April 2004, and was one of the reasons the veteran's appeal 
was remanded.  Here, the Board acknowledges that the April 
2004 VCAA notice, sent in compliance with the mandate of the 
April 2004 Board Remand, was provided to the veteran long 
after the initial adjudication of his claim in August 2001.  
In a recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) expressed the view that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  

The Board finds the post initial adjudication VCAA notice to 
be harmless error because the veteran has not been prejudiced 
by the post-initial adjudication VCAA notification.  
Throughout the course of this longstanding appeal, the 
veteran has been repeatedly advised of the evidence of record 
and the applicable rating criteria.  He has continued to 
submit or identify additional evidence in support of his 
appeal and that evidence was duly considered by the RO.  
Indeed, in the November 2004 Supplemental Statement of the 
Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of all the evidence of record, as he would 
have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board again notes 
that it remanded the matter in April 2004 to obtain VA 
examination reports consistent with the VA's duty to assist.  
The RO has complied with the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  It is also noted 
that the veteran's service department medical records are on 
file, as are relevant post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2004).  There is no indication of outstanding records, 
nor is there a need for another VA medical opinion, given the 
thoroughness of the examination reports recently obtained by 
the RO.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  For all the foregoing reasons, the 
Board concludes that VA's duties to assist the veteran have 
also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

Rating Criteria

Gunshot Wound and Shell Fragment Residuals

Under 38 C.F.R. § 4.56, a slight muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History includes brief treatment of a superficial 
wound in service and return to duty; healing with good 
functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2004). 

A moderate muscle disability results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  

History includes service department records or other evidence 
of in-service treatment for the wound and a record of a 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2004). 

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability; and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
an entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3) (2004).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2004) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  Furthermore, consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2004).  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Factual Background

Review of the veteran's treatment records shows little 
treatment directed at the veteran's service-connected 
shrapnel wounds.  In November 2000, he was reported to have 
unrelated lower back pain that extended into his calves.  He 
was also noted to have bilateral calf cramping after walking 
1/2 mile.  He had decreased sensation in the left leg in an L4-
5 nerve distribution.  He reported that standing while 
working at a food store made his back and leg hurt so much 
that he went home and drank.

The veteran was examined in June 2003.  He reported shrapnel 
injuries to his right knee and left thigh.  His knee appeared 
to be a shrapnel wound that struck the patella on the right 
side.  He had a 2-inch scar over the right patella.  The scar 
looked well healed, but he had exquisite tenderness on 
pressure over the patella and this was giving him moderate 
pain and discomfort, primarily when he walked or climbed 
stairs.  He reported the pain was primarily with movement in 
the right knee.  Sitting and squatting aggravated it more.  
He had relatively little pain when he was in bed and slept 
well.  He took Aleve for his pain.  

On objective examination, the veteran's right knee flexed 
from zero to 90 degrees. His left knee flexed from zero to 
135 degrees.  He was exquisitely tender over the mid part of 
the patella.  He had a negative McMurray' s, Lachman' s and 
Drawer signs.  There was no effusion noted.

The examiner diagnosed residuals of shrapnel wound of the 
right knee giving the veteran moderate disability.  The 
examiner noted the veteran found that he had trouble working, 
and he was afraid he was going to have to quit working 
because he just was not tolerating it.  The veteran was only 
working 20 hours a week now because he could not work full 
time because of the discomfort.  This all appeared to be 
secondary to the shrapnel wound, and he is having moderate 
disability from this.

With regard to the veteran's muscle wounds, the examiner 
noted the veteran had shrapnel in the left calf and left 
thigh in 1953.  All of the wounds were treated at the time 
merely by cleaning them up.  There were no attempts made to 
remove the fragments and he had no surgery for any of them.  
The left thigh had two wounds in it.  There was a wound in 
the posterior aspect of the left calf.  He had scars in the 
left thigh 11/4 inch long and in the mid thigh he had a 11/2 inch 
scar.  The scars were well healed, and he had no tenderness 
in the scars.  He had a wound in the left calf, which was 13/4 
inch, well healed, and nontender.  His left calf was larger 
than the right by 1 inch.  The muscle wounds primarily hurt 
when he was moving, squatting, bending, or lifting; all of 
which was required in his employment. 

The scars in the left thigh were nontender and looked well 
healed with no ulceration or hypertrophy at all, but he was 
tender deep in the muscle at each site in both the thigh and 
the calf.  When he walked, he had an antalgic gait, and he 
was clearly favoring the left leg.  The scars in the left 
thigh were over the lower quadriceps down to the knee 
quadriceps muscle, and the scar on the left calf was right 
over the gastrocnemius muscle.  The tenderness all appeared 
to be muscular in origin and not related to the scar.  This 
was certainly interfering with his work, and he was having a 
difficult time meeting the requirements to remain employed.  
X-ray examination showed a foreign body within the joint 
space.  This was contributing to his lower thigh pain.

The examiner opined that the veteran had residual muscle 
tenderness following gunshot wounds, plus an interarticular 
foreign body.  This was causing him significant disability 
and it was all more likely than not related to the injuries 
he received in the service.

In July 2003, the veteran was seen by a VA nurse practitioner 
for complaints of left leg and right knee pain.  He 
attributed the pain to shrapnel from service.  He reported 
shrapnel in five spots: the back of the left calf, two places 
on the left anterior thigh, the right knee, and left groin.  
He noted the only one that did not bother him was the left 
groin.  He was taking Aleve and drinking alcohol to manage 
the pain.  On examination, the veteran's right knee had a 1.5 
cm scar across the patella.  He reported that the area hurt 
to straighten the knee and also with medial rotation.  There 
was not much pain with lateral rotation.  There was no edema, 
bruising, or other deformity.  He had two well-healed scars 
on his left medial thigh.  His left calf seemed a lot larger 
than the [right], but measured only .5 cm smaller.  There was 
an old 2 cm scar on the back of the left calf.  There was no 
redness or other deformity.  X-ray examination showed a small 
metallic foreign body noted at the lateral anterior joint 
line and seemed to be in an interarticular position.  The 
nurse practitioner wrote a letter to the veteran's employer 
regarding the veteran's medical condition.  She noted that 
the veteran had stated that he had difficulty walking, 
bending, or working very long because of his old shrapnel 
injuries.  She noted that the shrapnel in the veteran's legs 
was still tender and the pain was much worse at the end of 
the day after activities.  She noted that he recently had a 
VA disability examination and was found to be moderately 
disabled because of the old injuries.  She noted that the 
veteran was therefore somewhat limited in what he could do 
and it sounded like the veteran was able to work only about 
three to four hours per day.

The veteran most recently was examined by VA in May 2004.  
The examiner noted his review of the veteran's claims file, 
x-rays, and medical records.  The examiner noted that the 
medical record documented no treatment since 1954 and that 
was confirmed by the veteran.  The examiner noted the veteran 
had worked doing farm work, operating equipment until 1995, 
then in a food store until 2003.

The veteran reported that his right knee hurt at times.  He 
had some trouble with stairs and knee pain.  He had not had 
any give away, buckling, or locking.  On the left leg the 
veteran reported some discomfort that was more bothersome 
than anything else when he had to stand or walk for a 
prolonged period of time.  He was using a walker for 
distance.  He was not undergoing any treatment, but reported 
that he took Tylenol occasionally and specifically on 
approximately 12-14 per week.

On physical examination, the veteran had multiple short-
segment scars of both lower extremities.  He had no atrophy 
or fasciculations in either lower extremity. Ambulation 
without a cane showed a bent- leg gait.  On examination he 
had symmetrical thigh and calf measurements.  He had 
essentially full hip motion measured with hip flexion of 110 
degrees bilaterally, abduction 40 degrees bilaterally, 
adduction 35 degrees bilaterally, external rotation 30 
degrees bilaterally, internal rotation 50 degrees 
bilaterally.  His right knee flexed from 20 to 143 degrees.  
His left knee flexed from 17 degrees to 153 degrees.  Again, 
he had flexion contractures noted visibly on gait.  The 
etiology of the flexion contractures was undetermined. 

On superficial inspection, he had multiple scars from his 
shell fragments and penetrating wounds.  He had a 5 cm 
vertical incision on the left medial thigh.  He had a 4 cm 
horizontal incision in the distal medial thigh on the left.  
He had a 5 cm posterior medial thigh incision and a 7 cm 
medial upper thigh scar. All scars were well healed.  There 
was no reported tenderness on palpation and no signs of 
induration.  On the right, he had a 6 cm scar over the right 
patella.

On motor examination, the veteran had strong hip flexors, 
abductors, adductors, and internal and external rotators.  He 
had strong knee flexors, extensors, ankle dorsiflexors, 
plantar flexors, invertors and evertors.  On examination of 
the right knee had medial joint line tenderness.  McMurray's 
testing resulted in a popping, but it could not be heard.  
The collateral and cruciate ligaments were intact in both 
knees.  There is no particular joint line tenderness on the 
left.

The examiner reviewed previous X-ray examinations.  X-rays of 
the left lower extremity documented a shell fragment, 
anterior lateral left tibia adjacent to the tibia.  On the 
lateral projection of the thigh, there was also an anterior 
fragment.  On the left, there was a small, less than a BB 
size anterior lateral retained fragment.  The knee joints AP 
and lateral were essentially within normal limits.  The 
examiner saw no degenerative changes.  There was normal 
height of the joint spaces.  The left hip film was normal.

The examiner diagnosed status post shell fragment injuries 
both left and right lower extremities.  He opined that the 
veteran "quite frankly has no real residuals from the 
penetrating wounds.  Those have all healed well.  He does 
have on the right knee some evidence of medial joint line 
tenderness."  He noted there was no patellofemoral 
crepitance, with McMurray's plus/minus on the right, and he 
might have a degenerative or torn right medial meniscus.  He 
opined that this was not related, on a more probable than not 
basis, to the injury in the service. 

He noted records from July 1954 that suggested a diagnosis of 
fractured right patella.  He noted that it was not evident on 
plain films today, so there were no residuals from the 
fractured patella.

He opined that with regard to each muscle injury, there was 
no loss of power, weakness, loss of threshold fatigue, pain, 
impairment of coordination or uncertainty of movement.  The 
primary findings at the time of examination were the loss of 
knee extension.  He opined that, on a more probable than not 
basis, the loss of extension was not related to the shell 
fragments that were retained, and probably not related to the 
soft tissue injuries if they did not involve those specific 
muscle groups.

The examiner specifically noted that on palpation there were 
no fascial defects found.  He found the muscle bodies were 
intact and there was no real muscle loss from the penetrating 
wounds.  He noted that there were no exit wounds.  There were 
sites of surgical debridement, but those had healed as 
expected.  There was no sign on plain x-ray of a missile 
track.  The muscles did not swell or harden abnormally in 
contraction.

He noted that there was x-ray evidence of minute, multiple 
scattered foreign bodies indicating intermuscular trauma.  
There was no evidence of any adhesions or scar to any of the 
long bones.  All the wounds have normal fascial, normal 
muscle, and normal subcutaneous and expected skin healing.  

He found that there were no soft tissue contractures other 
than the knee flexion contractures that, in his opinion were 
not related to the shell fragments he received because there 
was no involvement of the quadriceps mechanism or posterior 
hamstring mechanism that might result in the soft tissue 
contractures.  There was no measurable atrophy.  There was no 
adaptive contraction of opposing groups of muscles.  In sum, 
there was no atrophy or induration of any muscle.

He opined that the injuries were not articular.  Despite the 
reference in the file to a right patella fracture, it was not 
clinically present on examination, and he did nto see a 
record in file of the joint structure being involved.

The examiner noted, with regard to the issue of the 
disabilities causing weakened movement, fatigability or 
incoordination, that the veteran used a walker.  However, he 
opined that this was probably because of his age.  He found 
that the veteran's knee flexion contractures and the need to 
use a walker would probably limit the veteran to light duty 
or sedentary activity, but it certainly had not limited his 
work and he had been quite forthright in telling the examiner 
what he has done including heavy farm work and in the last 
decade, medium work activities for a food store.

There were no signs of skin deformity, no signs of RSD, no 
signs of disuse.  There was no functional impairment due to 
the residual skin scars.

Specific Criteria & Analysis

Residuals of a Shell Fragment 
Wound of the Right Knee.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
(2004).  

Dislocation of the semilunar cartilage of either knee with 
frequent episodes of locking, pain, and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5258 (2004).  Symptomatic semilunar (meniscal) cartilage 
removal residuals warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5259 (2004).  

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires limitation to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2004).  Limitation of extension 
of either leg to 5 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that extension 
be limited to 10 degrees.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  
A 40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2004).  
The average normal range of motion of the knees is from 0 to 
140 degrees. 38 C.F.R. § 4.71 (2004).  

The veteran's service-connected residuals of a shell fragment 
wound of the right knee are currently rated pursuant to DC 
5258.  A 20 percent rating is the maximum allowable under 
that DC; therefore, consideration of the veteran's right knee 
disability under other applicable DC criteria is necessary.

Review of the evidence does not reveal any report of 
ankylosis of the knee, therefore the provisions of DC 5256 
for ankylosis of the knee are not for consideration.

Additionally, although DC 5257, addressing other impairment 
of the knee from recurrent subluxation or lateral 
instability, allows for a 30 percent disability rating, the 
available treatment records and reports of VA examination do 
not demonstrate any lateral instability or recurrent 
subluxation.

Review of the VA examination reveals that the primary 
disability produced in the veteran's right knee was pain with 
movement and on use.  The June 2003 VA examiner found the 
veteran to have moderate disability in the right knee.  He 
found the knee to be limited to flexion between zero and 90 
degrees.  These findings are in contrast to those from the 
May 2004 VA examiner.  At that time, he was found to have 
pain, particularly on use; however, the veteran was also 
noted to have, beyond some evidence of medial joint line 
tenderness, no real residuals from the wounds.  The 
limitation of motion, markedly increased bilaterally since 
the June 2003 examination, was found to be secondary to 
flexion contractures, unrelated to the veteran's shell 
fragment wounds.

As such, because the veteran's limitation of motion during 
the May 2004 examination, essentially limitation of extension 
to 20 degrees, is not secondary to the veteran's service-
connected right knee injury, the Board finds the 
preponderance of the evidence against entitlement to a rating 
greater than 20 percent under DC 5261 for limitation of 
extension.  Reviewing the range of motion noted on earlier 
examinations, prior to the presence of the flexion 
contractures shows noncompensable limitation of flexion and 
extension under both DCs 5260 and 5261.

The Board finds that the preponderance of the evidence is 
against a rating greater than 20 percent for the veteran's 
service-connected right knee disability.  

Review of the competent medical evidence of record shows that 
the scars produced by the shell fragment wounds are uniformly 
described a well healed with no secondary limitation of 
motion.  As such, the Board finds that a separate rating 
under 38 C.F.R. §§ 4.118 DCs 7801-7805 (2004) is not in 
order.

Residuals of a Shell Fragment Wound of the 
Left Thigh, Muscle Group XIV and
Left Leg, Muscle Group XI

Following service separation, 10 percent disability ratings 
were each assigned for the residuals of a shell fragment 
wound of the left thigh, Muscle Group XIV, under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5314, and a 
shell fragment wound of the left leg, Muscle Group XI, under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5311, 
based upon muscle damage that was moderate in nature. 

The veteran's residuals of a shell fragment wound of the left 
thigh remains rated at 10 percent disabling pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5314.  Muscle Group XIV 
includes the anterior thigh group muscles that function to 
provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial band acting with Muscle Group XVII in postural 
support of body, and acting with hamstrings in synchronizing 
hip and knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  A slight injury 
involving Muscle Group XIV warrants a noncompensable (zero 
percent) rating.  A moderate injury warrants a 10 percent 
rating; a moderately severe injury warrants a 30 percent 
rating; and a severe injury warrants a 40 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5314 (2004).  

The veteran's residuals of a shell fragment wound of the left 
leg remains rated at 10 percent disabling pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5311.  Muscle Group XI 
includes the posterior and lateral crural muscles, and the 
muscles of the calf that provide propulsion, plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, 
flexion of the knee.  The muscles consist of the triceps 
surae (gastrocnemius and soleus), tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus, and plantaris.  A slight 
injury involving Muscle Group XI warrants a noncompensable 
(zero percent) rating.  A moderate injury warrants a 10 
percent rating; a moderately severe injury warrants a 20 
percent rating; and a severe injury warrants a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2004).  

Based on the medical evidence, the Board finds that increased 
ratings are not warranted for residuals of shell fragment 
wounds to the left thigh involving Muscle Group XIV or the 
left leg involving Muscle Group XI.  The preponderance of the 
evidence does not show a moderately severe muscle injury 
warranting increased disability ratings in either muscle 
group.

The veteran's shell fragment wound to Muscle Group XIV and 
Muscle Group XI do produce symptomatology meeting the 
criteria for a moderately severe muscle disability as noted 
above.  See 38 C.F.R. § 4.56 (d)(3).  

The Board finds that the evidence does not show that the 
veteran underwent prolonged infection in the left thigh, does 
not have sloughing of soft parts, nor is there evidence of 
intermuscular scarring.  The examiner in May 2004, which the 
Board notes is the most complete and specific of the VA 
examinations currently of record, determined that while the 
veteran did have X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma, there was no 
evidence of adhesions, or scar to any of the long bones.  All 
the muscles had normal fascial and normal muscle healing.  
There were no soft tissue contractures found to be secondary 
to the service-connected shell fragment wounds.  While the 
veteran was noted to have flexion contractures, the May 2004 
VA examiner found that these were more likely than not 
unrelated to the shell fragment wound of the left thigh. 

The record does not show consistent complaint during 
treatment or evidence on examination of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement that 
is attributable to the veteran's shell fragment wound of the 
left thigh.  Consequently, the Board finds that the muscular 
injuries secondary to the shell fragment wound may not be 
characterized as moderately severe.  Rather, the disabilities 
are productive of no more than moderate disability, and do 
not result in functional impairment sufficient to warrant the 
assignment of ratings in excess of 10 percent.  

In sum, the preponderance of the evidence is against a 
finding that the shell fragment wound to Muscle Group XIV or 
XI results in greater than moderate muscular disability.  
Therefore, the claims of entitlement to ratings greater than 
10 percent must be denied.  Moreover, since Diagnostic Code 
5312 contemplates symptomatology that includes limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 need not 
be considered.  See Johnston, supra.  

The Board has considered the applicability of other relevant 
Diagnostic Codes.  However, the evidence does not show that 
the veteran has lost the use of his left foot; that his ankle 
or knee is ankylosed; that there is nonunion of the tibia and 
fibula; that extension of the leg is limited to 30 degrees or 
more because of the shell fragment wounds; or that his left 
leg is 31/2 inches shorter than the right.  

Consequently, a higher rating under the rating criteria of 
the appropriate musculoskeletal systems may not be assigned.  
See generally, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5261, 5262, 5271, 5275 (2004).  

Because the Board finds the preponderance of the evidence is 
against the claim; ratings in excess of 10 percent for 
residuals of shell fragment wounds of the left lower 
extremity with moderate damage to Muscle Group XIV and XI are 
not warranted.  See Alemany, supra.  


ORDER

1.  The claim of entitlement to a disability rating in excess 
of 20 percent for residuals of a shell fragment wound of the 
right knee is denied.

2.  The claim of entitlement to a disability rating in excess 
of 10 percent for residuals of a shell fragment wound of the 
left thigh, Muscle Group XIV is denied.

3.  The claim of entitlement to a disability rating in excess 
of 10 percent for residuals of a shell fragment wound of the 
left leg, Muscle Group XI is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


